DETAILED ACTION
Reasons for Allowance
Claims 1-3, 8-12, 4-7, and 13-15 are allowed over the prior art of record as amended in the response filed on April 20, 2022.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: obtain a synthesis parameter value by reducing difference between synthesized pixel values and pixel values of a corresponding pixel of the one or more correct answer images when pixel values of corresponding pixels of the two or more learning images are synthesized as the synthesized pixel values by using a conversion function of at least the pixel values of the corresponding pixels of the two or more learning images and the synthesis parameter value; receive two or more examination target images generated for a first subject, and having the same type as the two or more learning images, and generate a synthesized image for a user by synthesizing pixel values of corresponding pixels of the two or more examination target images as the pixel values of corresponding pixels of the synthesized image by using at least the conversion function and the synthesis parameter value where the pixel values of the corresponding pixels of the two or more examination target images are used instead of the pixel values of the two or more learning images in the conversion function. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793